    Case 1:19-cv-00715-LO-IDD Document 78 Filed 09/04/19 Page 1 of 1 PageID# 1000


                             United States District Court
                                  Eastern District of Virginia

Fernando Galindo                                                                           Mark S. Davis
 Clerk OF COURT                                                                             Chief Judge
                                         September 4,2019




    Jason Kim
    3634 168"^ Street Apt. #2
    Flushing, NY 11358

    Re: Motion/Request for Extension of Time

    Dear Mr. Kim,

    After receipt of your filing DE #73, a notice of correction has been issued. Please file a Notice
    of Hearing Date or a Notice of Waiver of Oral Argument with regards to your Motion/Request.
    If you visit the Court's website, www.vaed.uscourts.gov under resources and then select Pro Se
    Litigant Refence Handbook,there are some sample forms available for you to use.

    Should you have any questions or concerns, please feel free to contact me at the number listed
    below.


    Thank yo


      ,//Al / \ui
     Anitra ph
     Case Manager
    703-299-2138




                                           www.vaed.uscoiirts.gov
 ALEXANDRIA (703)299-2100 ■ NEWPORT NEWS(757)247-0784 ■ NORFOLK (757)222-7205 ■ RICHMOND (804)916-2200
